Citation Nr: 1139184	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1970 to September 1971, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by statements in the Veteran's May 2008 Appeal to Board of Veterans' Appeals (VA Form 9), and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The record shows that the Veteran has been diagnosed as having diabetes mellitus.  See June 2007 private medical report prepared by Dr. Richard W. Lucey.  In light of the Veteran's documented Vietnam service the RO should have the Veteran clarify whether he seeks service connection for this disability.

The issues of entitlement to (I) a disability evaluation in excess of 70 percent for PTSD and (II) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period under review, the Veteran's PTSD was manifested by at least occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.


CONCLUSION OF LAW

For the entire period under review, the criteria for a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a 70 percent rating and remands for further development that part of his claim seeking a rating in excess of 70 percent. As such, no discussion of VA's duty to notify and assist is necessary.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

By way of background, a May 2004 rating action granted the Veteran service-connection for PTSD, assigning a 30 percent disability evaluation, effective March 17, 2004, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In the June 2007 rating action on appeal, the RO denied the claim for a disability evaluation in excess of 30 percent for PTSD.  The Board will now review the portion of the Veteran's claim for an increased disability evaluation for PTSD, rated 30 percent disabling.  

Diagnostic Code 9411 provides for the following disability evaluations for psychiatric disabilities.  A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

In March 2007, the Veteran sought a VA psychiatric consultation because of legal concerns related to impaired anger management and service-related nightmares.  He complained of having anxiety, depression, mood swings, hallucinations, anger control, difficulties interacting with others and ritualistic behaviors.  A mental status examination revealed the Veteran's disheveled appearance, poor hygiene, restless behaviors and dysthmic, labile and anxious affect.  The VA physician further documented the Veteran's endorsement of passive suicidal and homicidal ideation and the presence of some memory impairment.  The Veteran's GAF was 50.  

The Veteran was provided a March 2007 VA examination.  During the examination the Veteran indicated psychiatric symptoms, to include sleep impairment, frequent service related nightmares, intrusive thoughts/memories, constantly feeling "on guard," and decreased concentration.  The Veteran further reported the absence of any friends and engaging in self-isolative behaviors.  At this time, the examiner further noted the Veteran's multiple legal difficulties, including having recently been incarcerated for 92 days for domestic violence.  The Veteran also reported being separated from his fourth wife and of having irritability, outbursts of anger and impaired impulse control.  The mental status examination notes the Veteran as presenting with an unkempt appearance, a dysphoric mood and minimal eye contact.  Additionally, the examiner reported that the Veteran was not fully oriented, as well as his multiple marriages and few "meaningful social relationships."  The Veteran's GAF score was 50.  

A VA psychiatric consultation record, dated in April 2007, documents the Veteran's continued psychiatric symptoms, as well as his extensive anger control difficulties.  This record further details the Veteran's encounters with law enforcement, due to outbursts of anger and violent/assaultive physical behavior, to include episodes of homicidal ideation.  The Veteran's GAF score was 50.

In May 2007, the Veteran underwent a psychiatric examination for Social Security Administration (SSA) purposes.  This report reflects the Veteran's desire to self-isolate and his difficulties interacting with others, both social and familial.  The SSA psychologist indicated that the Veteran had moderately impaired concentration and social functioning and noted his recent GAF score of 45.  

At a March 2008 VA psychiatric treatment, the Veteran continued to report daily intrusive thoughts, nightmares and a continued desire to self-isolate.  The VA medical professional also noted the psychiatric symptoms, to include hyper-startling, hypervigilance and anxiety.  On mental status examination, the Veteran's memory was somewhat impaired, his eye contact was poor and his affect was dull/flat, an apparent indication of emotional numbing.  While the VA medical professional noted past homicidal/suicidal ideation and/or actions, the Veteran denied any such ideation at this time.  The Veteran's GAF score was 41.  

Based on the evidence of record, at this time, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability rating; however, to the extent further development may establish entitlement to a rating in excess of 70 percent the claim is remanded below.

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the evidence of record documents the Veteran's episodic, although frequently passive, suicidal and homicidal ideation, as reflected in a March 2008 VA psychiatric treatment, as well as March 2007 and April 2007 VA psychiatric consultation records.  Further, the evidence of record indicates that the Veteran psychiatric symptomatology manifests in ritualistic behavior(s), neglectful/poor personal appearance and self-isolative behaviors, as noted in respective March 2007 VA psychiatric consultation and VA examination records.  Additionally, a March 2007 VA examination report, an April 2007 VA psychiatric consultation and a March 2008 VA psychiatric treatment record each notes the Veteran's episodes of unprovoked irritability, impaired judgment and impaired impulse control, resulting in some incidents of violent/assaultive behavior(s) and impaired social and family relationships.  Essentially, the evidence strongly suggests that his psychiatric symptoms result in an inability to establish and maintain effective relationships.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology warrants at least a 70 percent disability rating.  To this extent, the appeal is granted.


ORDER

A 70 percent disability evaluation for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

In this decision, the Board granted the Veteran a 70 percent disability evaluation for PTSD, but finds that additional development efforts are necessary, prior to finally adjudicating whether entitlement to more than 70 percent for PTSD is warranted.  Specifically, a September 2007 Social Security Administration (SSA) inquiry indicates that this agency made a disability determination related to the Veteran's claim, which is not of record.  The record contains portions of the Veteran's SSA folder but the Board finds the evidence to suggest that there are likely additional SSA records that VA has not obtained.  VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to attempt to obtain SSA records.

The Board observes that the Veteran receives regular psychiatric treatment.  Pertinent records of his VA care, however, dated since March 2008 have not been associated with the claims folder.  Further, the record suggests he also likely receives relevant treatment at the Vet Center, in Pensacola, Florida.  See March 2007 VA psychiatric examination report.  No records generated since March 2004 are of record, and records of his Vet Center treatment are constructively before VA.  See Dunn v. West. 11 Vet. App. 462, 466 (1998).  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the Board is without discretion and must remand this matter for further development. 

As detailed above, the issue of entitlement to a TDIU has been raised by the record and this is necessarily an included aspect of the Veteran's present increased rating claim.  See Rice.  Significantly, the Board herein has granted the Veteran a 70 percent disability evaluation for PTSD, satisfying the schedular criteria set forth in 38 C.F.R. § 4.16(a) for schedular TDIU consideration.  Additionally, the Board finds that there are likely a number of relevant records that are likely outstanding at this time.   Thus, the Veteran must be afforded a contemporaneous VA examination, with respect to his claims seeking entitlement to TDIU and a disability evaluation in excess of 70 percent for PTSD.  See 38 C.F.R. § 4.16(a) (2010); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Finally, in light of Rice and remand of the PTSD, the TDIU issue must be remanded because the PTSD claim (and potentially a diabetes mellitus claim) are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his psychiatric symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a total disability rating based on individual unemployability (TDIU), and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  Ask the Veteran to identify all sources of private treatment, hospitalization and evaluation, he has received for psychiatric disability to include private physician R. Lucey, M.D. and the private Family Practice Medical Center.  The RO shall then undertake appropriate efforts to attempt to obtain any identified records.  

4.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security Administration (SSA) disability benefits, to include medical records and SSA determinations not presently of record.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

5.  The RO should undertake additional appropriate efforts to obtain all outstanding psychiatric treatment records generated at the Vet Center, in Pensacola, Florida, since January 2006 (one-year prior to the VA's receipt of the present claim).  In the event the Vet Center fails to reply, the RO should so inform the Veteran and provide him the opportunity to obtain any such records or provide any such records in his possession.  All efforts to obtain records should be fully documented, a negative response should be requested if no records are available.  

6.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, dated since March 2008.  Any negative response should be in writing and associated with the claims folder. 

7.  After associating all outstanding records with the claims folder, afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score and comment on his social and occupational impairment related to his psychiatric disability.  

Then, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected (I) psychiatric condition and (II) left hand scar, as well as (III) any other disability deemed related to military service, alone or together, render him unable to secure or follow a substantially gainful occupation. 

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

8.  Then adjudicate whether entitlement to an evaluation in excess of 70 percent for PTSD is warranted, to include this issue of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


